Case 1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 1 of 24 PageID #: 582




                   EXHIBIT 16
,m
             Case 1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 2 of 24 PageID #: 583
                            151 Farmington Avenue                                                                                                   .j
                            Hartford, Connecticut 06115

          �CASUALTY
                                                                                                                                               f'

                                                   THE AETNA CASUALTY AND SURETY COMPANY
                                                         Hartford, Connecticut 06115
                                These Declarations and Products Liability Insurance Coverage
                                Part and Endorsements, with the General Provisions for
                                Liability Policies, complete this
                      PRODUCTS BODILY INJURY AND PROPERTY D.AlllAGE LIABILITY POLICY

                  1.       NAMED INSURED                          Johnson & Johnson (See Section II)
                           AND ADDRESS                            New Brunswick, New Jersey
                                                                     POLICY NUMBER 38 PK 04 SCA(Y)

                                                                                                                   t    I . ,;
                      2.   Policy Period
                                                                                          ' :1
                                                                                                                               r/ J< '/
                                                                                                   i   •      I                   (,
                           From 1-1-73 to 1-1-74 12:01 A.M.                                       f!   '- (

                           Standard Time at the address of the                              ,.1

                                                                                                       ti          ,'.,, "-
                           named insured as stated herein.                                                                             ( J \



                      3.   The limits of the Company's liability shall be as stated herein, subject
                           to all the terms of this policy having reference thereto.
                                                                 Limits of Liability
                           Coverage                   Each Claim                       Aggregate per                              General
                                                                                         Product                                 Aggre5ate

                           Bodily Injury and S5,000,000                                $5,000,000                                $5,000,000
                           Property Damage
                           Liability Combined
                      4.   Deductible Amount:                 $2,000,000 Each Claim
                                                              $2,500,000 Per Product Aggregate
                                                              $3,000,000 General Aggregate

                  5.       Premium subject to audit:
                           Flat Charge:
                           Total advance and Minimum premium
                  6.       Rates:     See Section VI

                  7.       During the past three years no insurer has cancelled insurance, issued to
                           the Named Insured, similar to that afforded herein, unless otherwise stated
                           herein:

                                                                                                                  _./

                                                                                                              \--·
                                                                                                                                          ,)
                                                                                                                       -�
                                                                       Countersigned by �....;.�-�-L_.�_-....  j_,_��-·--
                                                                                                       =-�.....;..      · -
                                                                                                                          ' �
                                                                                                                            · --
                                                                                                                              -· · �



                                                                                                                              (3-29-74)
                            /Etna Life Insurance Company/ The /Etna Casualty and Surety Corripany / The Sta.idard Fire lr 0 S,,'.::r1ce Con ° :::ar· 1
L-490-8
Case 1:19-mc-00103-MN Document 4-16  Filed
                               PRODUCTS    04/18/19 INSill"
                                         LIABILITY    Page .CE
                                                            3 of 24 PageID #: 584


      I.   BODILY INJURY LIABILITY - PROPERTY DAMAGE LIABILITY

           The Company will pay on behalf of the Insured all sums which the Insured.
           shall become legally obligated to pay as Damages because of Bodily llljury
           or Property Damage to which this insurance applies, caused by an Occur·.,
           rence, if the Bodily Injury or Property Damage is included within the
           Products Hazard, and the Company shall have the right and duty to defend
           any suit against the Insured seeking Damages on account of such Bodily
           Injury or Property Damage even if any of the allegations of the suit are
           groundless, false or fraudulent, and may make such investigation and
           settlement of any claim or suit as it deems expedient, but the Company
           shall not be obligated to pay any claim or judgement or to defend any
           suit after the applicable limit of the Company's liability has been
           exhausted by payment of judgements or settlement.

           Exclusions

              This insurance does not apply:

              (a)   to any obligation- for which the Insured or any carrier as his insurer
                    may be held liable under any Workmen's Compensation, unemployment
                    compensation or disability benefits law, or under any similar law;
              (b)   to bodily injury to any employee of the insured arising out of and
                    in the course of his employment by the insured or to any obligation
                    of the insured to indemnify another because of damages arising out
                    of such injury; but this exclusion does not apply to liability
                    ~ssumed by the insured under a contract.


              (c)   to loss of use of tangible property which has not been physically
                    injured or destroyed resulting from

                    (1)   delay in or lack of performance by or on behalf of the named
                          insured of any contract or agreement, or

                    (2)   the failure of the named insured's product to meet the level
                          of performance, quality, fitness or durability warranted or
                          represented by the named insured;

                    but this exclusion does not apply to loss of use of other tangible
                    property resulting from the sudden and accidental physical injury
                    to or destruction of the named insured's products after such products
                    have been put to use by any person or organization other than an
                    insured;
              (d)   to Property Damage to the Named Insured's products arising out of such
                    products or any part of such products;

              (e)   to Damages claimed for the withdrawal, inspection, repair, replacement,
                    or loss of use of the Named Insured's products or of any property
                    of which such products form a part, if such products or property are
                    wi thdrawn from the market or from use because of any known or
                    suspected defect in or deficiency therein,

                                                                         (3-29-74)
Case 1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 4 of 24 PageID #: 585


              II.    PERSONS INSURED

                     Each of the following is an Insured under this insurance to the extent set
                     forth below:

                            (a)   the Named Insured, which shall read: Johnson & Johnson and any
                                  affiliated, associated or subsidiary company in any tier as now or
                                  hereafter may be formed, acquired or constituted or any other
                                  company over which Johnson & Johnson has or acquires active control
                                  or management, so long as Johnson & Johnson or such affiliated,
                                  associated or subsidiary company, or any combination thereof, owns
                                  in excess of 50% of the stock of such company;

                            (b)   any officer, director, stockholder or employee thereof while
                                  acting on behalf of the Named Insured.
      (   \

                     ,
                     M'
                            (c)   any person or organization (herein referred to as "Vendor") as an
                                  insured, but only with respect to Bodily Injury or Property Damage
                                  arising out of the distribution or sale in the regular course of the
                                  Vendor's business of the Named Insured's Products subject to the
                                  following additional provisions:

                                  (1)   The insurance with respect to Vendors does not apply to:

                                        a.     any express warranty unauthorized by the Named Insured;

                                        b.    Bodily Injury or Property Damage arising out of

                                               (I)   any physical or chemical change in the form of the
                                                     product made intentionally by the Vendor.

                                              (II)   repacking, unless unpacked solely for the purpose of
                                                     inspection or testing under instructions from the
                                                     manufacturer and then repacked in the original
                                                     container.

                                             (III)   rendering of, or failure to render any professional
  ,                                                  service.
                           This insurance does not apply to Bodily Injury or Property Damage arising
                           out of the conduct of any partnership or joint venture of which the Insured
                           is a partner or member and which is not designated in this policy as a
                           Named Insured.

              III.        LIMITS OF LIABILITY

                          Regardless of the number of (1) insureds under this policy, (2) persons
                          who sustain Bodily Injury or Property Damage, or (3) claims made or suits
                          brought on account of Bodily Injury or Property Damage, the Company's
                          liability is limited as follows:

                          The limit of liability stated in the declaration as applicable to "each
                          claim" is the total limit of the Company's liability for all Damages and
                          for all expenses incurred under the Supplementary Payments Provisions
                          (other than salaries of the Company's employees) because of Bodily Injury
                          or Property Damage to anyone person.
Case 1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 5 of 24 PageID #: 586

            Subject to the above provision respecting "each claim", the limit of.
            liability stated in the declaration as "aggregate per product" is the
            total limit of the Company's liability during the policy period for all
            Damages and for all expenses incurred under the Supplementary Payments
            Provision (other than salaries of the Company's employees) because of
            all Bodily Injury or Property Damage arising out of each product.

            Subject to the above provisions respecting "each claim" and "aggregate
            per product" the limit of liability stated in the declarations as "general
            aggregate" is the total limit of the Company's liability during the policy
            period for all Damages and for all expenses incurred under the Supplementary
            Payments Provision (other than salaries of the Company's employees) to which
            this coverage applies.

            Subject to the above provisions respecting "each claim", "aggregate per
            product" and "general aggregate" the limit of the Company's liability shall
            be the difference between any deductible amount stated in the policy and
            the limit of liability stated in the declaration page.

            For the purpose of determining the limit of the Company's liability and the
            deductible amount each product shall be considered as a separate product
            from any other product which contains the same active ingredient or
            ingredients plus one or more other active ingredients (active ingredients
            do not include fillers, dies or flavoring). A product shall not be,
            considered to be a separate product solely because it is produced in various
            vehicles, dosages or strengths. All oral contraceptives shall be con-
            sidered as one drug product.      ' ....

      IV.   AMENDMENT TO SUPPLEMENTARY PAYMENTS PROVISION

            Any payments made by the Company under the Supplementary Payments Provision
            (exclusive of salaries of the Company's employees) shall not be in addition
            to the limits of liability stated in the declarations, but shall, for the
            purpose of determining such limits of liability, be a part thereof.

       V.   WORLDWIDE COVERAGE (INDEMNITY BASIS)

            It is agreed that the insurance ~fforded also applies to Bodily Injury or
            Property Damage which occurs, during the policy period, outside the Policy
            Territory, provided such Bodily Injury or Property Damage is included in
            the Completed Operations Hazard or Products Hazard.

            With respect to any claim made or suit instituted outside the Policy
            Territory:

            (a)   the Insured shall undertake the investigation, settlement and defense of
                  such claims and suits and keep the Company advised of all such proceeding~
                  and actions, and

            (b)   the Company's obligation under this policy shall be limited to
                  reimbursement of the Insured




                                                                        (3-29-74)
Case 1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 6 of 24 PageID #: 587


                    (1)   for the amount of damages because of liability imposed upon him
                          by law on account of Bodily Injury or Property Damage to which
                          the insurance applies, and

                    (2)   for all reasonable expenses incurred in connection with the
                          investigation, settlement or defense of such claims or suits, and
                          the Company's reimbursement obligation for the sum of all damages
                          imposed on and expenses incurred by the Insured shall be limited
                          to the amount stated in the policy as the applicable limit of the
                          Company's liability for damages but the Company may, at its
                          discretion, participate in the defense or settlement of any such
                          claim or suit.

      VI.   RATES

            The "premium subject to audit" portion of this policy shall be adjusted
            on the following rates:

            Estimated Sales                       Rates Per $1,000          Estimated Premiums

      Prescription Drugs -
      All other Products -


            The premium developed by these rates on audit plus the deductible flat charge
            are subject to a policy minimum premium of         .




                                                                  AEI'NA C~U~AND SURETY COMPANY

                                                      BY
                                                           --'>
                                                                  A~~~~o/
                                                                      f:fi




                                                                                 (3-29-74)
Case 1:19-mc-00103-MN   Document
             This endorsement    4-16 such
                              modifies Filedinsurance
                                             04/18/19 as
                                                      Page
                                                         ~s 7 of 24 PageID #: 588
                                                            afforded
                by the provisions of the policy relating to the following:

                              PRODUCTS LIABILITY INSURANCE


                                 Deductible Endorsement

      It is agreed that the insurance applies subject to the following additional
      provisions:

      1.   The Company's obligation under the Bodily Injury Liability and Property
           Damage Coverage to pay damages and to pay expenses incurred under the
           Supplementary Payments Provision (other than salaries of the Company's
           employees) on behalf of the insured applies only to the amount of damages
           and such expenses in excess of the deductible amounts stated in the
           declarations.

      2.   The deductible amounts stated in the declarations apply as follows:

           a.   The deductible amount stated as applicable to "each claim" applies
                to all damages and expenses incurred under the Supplementary Payments
                Provision (other than salaries of the Company's employees) because
                of all Bodily Injury or Property Damage sustained by one person as
                the result of anyone occurrence;

           b.   The total deductible amount applicable to all Bodily Injury or Property
                Damage to which this insurance applies and arising out of anyone type
                of product as defined in Section III shall not exceed the deductible
                amount stated in the declarations as applicable to "Aggregate per
                Product";

           c.   The total deductible amount applicable to all Bodily Injury or Property
                Damage to which this insurance applies and arising out of all products
                shall not exceed the deductible amount stated in the declarations as
                applicable to "General Aggregate".

      3.   The terms of the policy, including those with respect to (a) the Company's
           rights and duties with respect to the defense of suits and (b) the insured's
           duties in the event of an occurrence apply irrespective of the application
           of the deductible amount.

      4.   The Company may pay any part or all of the deductible amount to effect
           settlement of any claim or suit and the named insured shall reimburse
           the Company for such part of the deductible amount as has been paid by
           the Company. Such reimbursement shall be made on a monthly basis.

      5.   The named insured shall pay an additional premium, which shall be charged
           to the named insured each time there is reimbursement under paragraph 4,
           by means of an endorsement to be issued to the policy at that time. Such
           premium shall be calculated by applying the following factor to each
           reimbursement made in accordance with paragraph 4:

           20.6% of each claim up to $75,000 each claim.


                                                                       (3-29-74)
 r_
Case 1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 8 of 24 PageID #: 589

 LIFE &'CASUALTY
                                                      COMPREHENSIVE AUTOMOBILE
                                                         LIABILITY INSURANCE
                                                                                                                                 r-cALI
                                                                                                                                 ~

 I. BODILY INJURY LIABILITY COVERAGE                                        None of the following is an insured:
  PROPERTY DAMAGE LIABILITY COVERAGE                                                (i) any person while engaged in the business of his employer
  The company will pay on behalf of the insured all sums which the                      with respect to bodily injury to any fellow employee of
  insured shall become legally obligated to pay as damages                              such person injured in the course of his employment:
  because of                                                                       (ii) the owner or lessee (of whom the named insured is a sub-
             bodily injury or                                                            lessee) of a hired automobile or the owner of a non-
             property damage                                                            owned automobile, or any agent or employee of any such
  to which this insurance applies, caused by an occurrence and                          owner or lessee;
  arising out of the ownership, maintenance or use, including loading             (iii) an executive officer with respect to an automobile owned
  and unloading, of any automobile, and the company shall have the                      by him or by a member of his household:
  right and duty to defend any suit against the insured seeking                   (iv) any person or organization, other than the named insured,
  damages on account of such bodily injury or property damage,                           with respect to:
  even if any of the allegations of the suit are groundless, false or
  fraudulent, and may make such investigation and settlement of any                     (1) a motor vehicle while used with any trailer owned or
  claim or suit as it deems expedient, but the company shall not be                          hired by such person or organization and not covered
  obligated to pay any claim or judgment or to defend any suit after                         by like insurance in the company (except a trailer
  the applicable limit of the company's liability has been exhausted                         designed for use with a private passenger
  by payment of judgments or settlements.                                                    automobile and not being used for business pur-
                                                                                             poses with another type motor vehicle), or
  Exclusions
                                                                                        (2) a trailer while used with any motor vehicle owned or
  This insurance does not apply:                                                              hired by such person or organization and not covered
  (a) to liability assumed by the insured under any contract or                               by like insurance in the company;
        agreement;                                                                 (v) any person while employed in or otherwise engaged in
  (b) to any obligation for which the insured or any carrier as his in-                 duties in connection with an automobile business, other
        surer may be held liable under any workmen's compensation,                      than an automobile business operated by the named in-
        unemployment compensation or disability benefits law, or un-                    sured.
        der any similar law;                                                 This insurance does not apply to bodily injury or property
                                                                            damage arising out of
  (c) to bodily injury to any employee of the insured arising out of
        and in the course of his employment by the insured or to any         (1) a non-owned automobile used in the conduct of any part-
       obligation of the insured to indemnify another because of                   nership or joint venture of which the insured is a partner or
       damages arising out of such injury;                                         member and which is not designated in this policy as a named
                                                                                   insured, or
       but this exclusion does not apply to any such injury arising out
       of and in the course of domestic employment by the insured            (2) if the named insured is a partnership, an automobile owned
       unless benefits therefor are in whole or in part either payable or          by or registered in the name of a partner thereof.
       required to be provided under any workmen's compensation              III. LIMITS OF LIABILITY
        law:
                                                                             Regardless of the number of
 (d) to property damage to
                                                                             (1) insureds under this policy,
       (1) property owned or being transported by the insured, or
                                                                             (2) persons or organizations who sustain bodily injury or
       (2) property rented to or in the care, custody or control of the            property damage,
             insured, or as to which the insured is for any purpose
             exercising physical control, other than property damage         (3) claims made or suits brought on account of bodily injury or
             to a residence or private garage by a private passenger               property damage or
             automobile covered by this insurance;                           (4) automobiles to which this policy applies,
 (e) to bodily injury or property damage due to war, whether or              the company's liability is limited as follows:
       not declared, civil war, insurrection, rebellion or revolution, or   Bodily Injury               The limit of bodily injury liability stated in
       to any act or condition incident to any of the foregoing, with       Liability Coverage          the declarations as applicable to each per-
       respect to expenses for first aid under the Supplementary                                        son" is the limit of the company's liability
       Payments provision;                                                  for all damages, including damages for care and loss of services.
 (I)    to bodily injury or property damage arising out of the              because of bodily injury sustained by one person as the result of
        discharge, dispersal, release or escape of smoke, vapors, soot,     anyone occurrence; but subject to the above proviSion respecting
        fumes, acids, alkalis, toxic chemicals, liquids or gases, waste     "each person", the total liability of the company for all damages, in-
        materials or other irritants, contaminants or pollutants into or    cluding damages for care e.:1d loss of services, because of bodily
        upon land, the atmosphere or any watercourse or body of             injury sustained by two or more persons as the result of anyone
        water; but this exclusion does not apply if such discharge,         occurrence shall not exceed the limit of bodily injury liability
        dispersal, release or escape is sudden and accidental.              stated in the declarations as applicable to "each occurrence".
                                                                            Property Damage             The total liability of the company for all
 II. PERSONS INSURED                                                        Liability Coverage          damages because of all property damage
 Each of the following is an insured under this insurance to the ex-                                    sustained by one or more persons or
 tent set forth below:                                                      organizations as the result of anyone occurrence shall not exceed
 (a) the named insured;                                                     the limit of property damage liability stated in the declarations as
                                                                            applicable to "each occurrence".
 (b) any partner or executive officer thereof, but with respect to a
      non-owned automobile only while such automobile is being              Bodily Injury and           For the purpose of determining the limit of
      used in the business of the named insured;                            Property Damage             the company's \iability, all bodily injury
                                                                            Liability Coverage          and property damage arising out of con-
 (c) any other person while USing an owned automobile or a hired                                        tinuous or repeated exposure to sub-
      automobile with the permission of the named insured,                  stantially the same general conditions shall be considered as
      provided his actual operation or (if he is not operating) his other   arising out of one occurrence.
      actual use thereof is within the scope of such permission, but
      with respect to bodily injury or property damage arising out          IV. POLICY TERRITORY
      of the loading or unloading thereof, such other person shall be       This insurance applies only to bodily injury or property damage
      an insured only if he is;                                             which occurs within the territory described in paragraph (1) or (2) of
      (1) a lessee or borrower of the automobile, or                        the definition of policy territory.
      (2) an employee of the named insured or of such lessor or             V, ADDITIONAL DEFINITIONS
             borrower;                                                      When used in reference to this insurance (including endorsements
  (d) any other person or organization but only with respect to his or      forming a part of the policy):
       its liability because of acts or omissions of an insured under       "automobile business" means the business or occupation of
       (a), (b) or (c) above.                                               selling, repairing, servicing. storing or parking automobiles;
                                                                                                                                         CAT 242748
                                                                                                                                    PRINTED IN U.S.A
   (CC-5003) 1-73
 ..
                                                .'
      Case 1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 9 of 24 PageID #: 590
         •. tomobi.... means an automobile not owned by the
   hired .au ured which is used under contract in !J8half of. or loaned
 ~:~nl~~ed insured, provided such automobile ,IS not,owned by
 or'r istered in the name of (a) a partner or executive offlc~r of the
 nam~ insured or (b) an employee or agent of the named I"$ured
 who is granted an operating allowance of any sort for the use of
                                                                                                    -
                                                                            "private p ....nger automobi.... means a four wheel privale
                                                                            passenger or station wagon type automobile;
                                                                                                                                       ~~ ",.- "1
                                                                            "trailer" includes semi-trailer but does not include mobile eqUip-
                                                                            m~

                                                                            VI. ADDITIONAL CONDITION
                                                                                                                                           ,
                                                                                                                                                           -,      1
                                                                                                                                                                   ;
 such automobile;                                                           Excess Insurance-Hired and Non-Owned Automobiles                               /
 "non-owned automobile" me~s an automo~ile which is neither
 an owned automobile nor a hired automobile;
                                                                            With respect to a hired automobile or a non-owned automobile,
                                                                            this insurance shall be excess insurance over any other valid and
                                                                                                                                                          (    j
 "owned automobile" means an automobile owned by the named                  collectible insurance available to the insured.
 insured;

COMPREHENSIVE GENERAL LIABILITY INSURANCE                                                                                            CGL PART
 I. BODILY INJURY LIABILITY COVERAGE
PROPERTY DAMAGE LIABILITY COVERAGE
The company will pay on behalf of the insured all sums which the                   (2)   expenses for first aid under the Supplementary Payments
                                                                                         provision;
insured shall become legally obligated to pay as damages because
of                                                                           (h)   to bodily Injury or property damage for which the insured or
           bodily injury or                                                        his indemnitee may be held liable
           property damage                                                         (1) as a person or organization engaged in the business of
to which this insurance applies, caused by an occurrence, and the                        manufacturing, distributing, selling or serving alcoholic
company shall have the right and duty to defend any suit against                         beverages, or
the insured seeking damages on account of such bodily injury or                    (2) if not so engaged, as an owner or lessor of premises used
property damage, even if any of the allegations of the suit are                          for such purposes,
groundless, false or fraudulent. and may make such investigation                   if such liability is imposed
and settlement of any claim or suit as it deems expedient. but the
company shall not be obligated to pay any claim or judgment or to                          (i)    by, or because 01 the violation of, any statute, or-
defend any suit after the applicable limit of the company's liability                            dinance or regulation pertaining to the sale, gift,
has been exhausted by payment of judgments or settlements,                                       distribution or use of any alcoholic beverage, or
Exclusions                                                                               (ii)     by reason of the selling. serving or giving of any
                                                                                                  alcolholic beverage to a minor or to a person under
This insurance does not apply:                                                                    the influence of alcohol or which causes or con-
(a) to liability assumed by the insured under any contract or                                     tributes to the intoxication of any person;
      agreement except an incidental contract; but this exclusion                        but part (ii) of this exclusion does not apply with respect to
      does not apply to a warranty of fitness or quality of the named                    liability of the insured or his indemnitee as an ClWner or
      insured's products or a warranty that work performed by or on                      lessor described in (2) above;
      behalf of the named insured will be done in a workmanlike              (i)   to any obligation for which the insured or any carrier as his in-
      manner;                                                                      surer may be held liable under any workmen's compensation,
 (b) to bodily injury or property damage arising out of the owner-                 unemployment compensation or disability benefits law, or un-
      ship, maintenance, operation, use, loading or unloading of                   der any similar law;
      (1) any automobile or aircraft owned or operated by or rented          (j)   to bodily injury to any employee of the insured arising out of
            or loaned to any insured, or                                           and in the course of his employment by the insured, or to any
      (2) any other automobile or aircraft operated by any person in               obligation of the insured to indemnify another ~ause of
            the course of his employment by any insured;                           damages arising out of such injury; but this exclusion does not
                                                                                    apply to liability assumed by the insured under an incidental
      but this exclusion does not apply to the parking of an                       contract;
      automobile on premises owned by, rented to or controlled by
      the named insured or the ways immediately adjoining, if such           (~)   to property damage to
      automobile is not owned by or rented or loaned to any in-                     (1) property owned or occupied by or rented to the insured,
      sured;                                                                        (2) property used by the ioalAred, or
(c) to bodily injury or property damage arising out of                              (3) property in the care, custody or control of the insured or
      (1) the ownership, maintenance, operation, use, loading or                         as to which the insured :s for any purpose exercising
             unloading of any mobile equipment while being used in                       physical control;
             any prearranged or organized racing, speed or demolition               but parts (2) and (3) of this exclusion do not apply with respect
             contest or in any stunting activity or in practice or                 to liability under a written sidetrack agreement and part (3) of
             preparation for any such contest or activity or                       this exclusion does not apply with respect to property damage
      (2) the operation or use of any snowmobile or trailer designed                (other than to elevators) arising out of the use of an elevator
             for use therewith;                                                     at premises owned by, rented to or controlled by the named in-
  (d) to bodily Injury or property damage ariSing out of and in the                 sured;
       course of the transportation of mobile equipment by an                (I)    to property damage to premises alienated by the named In-
       automobile owned or operated by or rented or loaned to any                   sured arising out of such premises or any part thereof;
       Insured;                                                              (m)   to loss of use of tangible property which has not been
  (e) to bodily injury or property damage arising out of the owner-                 physically Injured or destroyed resulting from
       ship, maintenance, operation, use, loading or unloading of                   (1) a delay in or lack of performance by or on behalf of the
       (1) any watercraft owned or operated by or rented or loaned to                    named Insured of any contract or agreement, or
            any insured, or                                                         (2) the failure of the named insured's products or work per-
       (2) any other watercraft operated by any person in the course                      formed by or on behalf of the named Insured to meet the
            of his employment by any insured;                                             level of performance, quality, fitness or durability warrant-
       but this exclusion does not apply to watercraft while ashore on                    ed or represented by the named lMUred;
       premises owned by, rented to or controlled by the named in-                  but this exclusion does not apply to loss of use of other tangible
       sured;                                                                       property resulting from the sudden and accidental physical in-
  (f) to bodily injury or property damage arising out of the                        jury to or destruction of the named insured' I products or work
       discharge, dispersal, release or escape of smoke, vapors, soot,              performed by or on behalf of the named insured after such
       fumes, acids, alkalis, toxic chemicals, liquids or gases, waste              products or work have been put to use by any person or
       materials or other irritants, contaminants or pollutants into or             organization other than an Insured;
       upon land, the atmosphere or any water course or body of              (n)    to property damage to the named Insured's products ariSing
       water; but this exclusion does not apply if such discharge,                  out of such products or any part of such products;
       dispersal, release or escape is sudden and accidental;                (0)    to property damage to work performed by or on behalf of the
  (g) to bodily Injury or property damage due to war, whether or                    named Insured arising out of the work or any portion thereof,
       not declared, civil war, insurrevtion, rebellion or revolution, or           or out of materials, parts or equipment furnished in connection
       to any act or condition incident to any of the foregoing, with               therewith;
       respect to                                                            (p)    to damages claimed for the withdrawal, inspection, repair,
       (1) liability assumed by the Insured under an incidental con-                replacement, or loss of use of the named Insured's products
            tract, or                                                              or work completed by or for the named Insured or of any
        Case 1:19-mc-00103-MN
                 property of which such produqts _.6 form
                                          Document    4-16     Filed
                                                          a part, if such04/18/19 Page 10 of 24 PageID
                                                                                   property.,   or     #: 591
                    products work or property are wi~Sn from the market or                 (3)    claims made or suits brought on account of bodily Injury'
                    from u~ beCause of any known or suspected defect or                          property damage,
                    deficiency therein:                                                     the company's liability is limited as follows:
                (q) to property damage included within:,                   "               Bodily Injury            The total liability of the company for
                    (1) the explosion hazard in connection With operations Iden-           Liability Coverage        damages, Including damages for care a
                         t'fed in this policy by a classification code number which                                  loss of serviCes, because of bodily inju
                          II
                         Includes    the sym bol "X" ,                                     sustained by one or more persons as the result of anyone 0
                    (2) the collapse hazard in connection with operations iden-            currence shall not exceed the limit of bodily injury liability stat,
    )                    tified In this poliCy by a classification code number which
                         includes the symbol "C",
                                                                                           in the declarations as applicable to "each occurrence",
                                                                                           Subject to the above prO\lision respecting "each occurrence" U-
                    (3) the underground prOJ)erty damage ,hazard in connection             total liability of the company for all damages because of '
                         with operations identified In thiS poliCY by a clasSification     (1) all bodily injury included within the completed operatio~
                         code number which includes the symbol "U",                              hazard and
                 II, PERSONS INSURED                                                       (2) all bodily injury included within the products hazard she
                 Each of the follOWing is an insured under this insurance to the ex-             not exceed the limit of bodily injury liability stated in th
                 tent set forth below:                                                           declarations as "aggregate",
                 (a) if the named insured is designated in the declarations as an          Property Damage         The total liability of the company for ,
                      individual, the person so designated but only with respect to        Liability Coverage      damages because of all property dama~
                      the conduct of a business of which he is the sole proprietor,                                sustained by one or more persons
                      and the spouse of the named insured with respect to the con-         organizations as the result of anyone occurrence shall not excS(
                      duct of such a business;                                             the limit of property damage liability stated in the declarations,
                                                                                           applicable to "each occurrence",
                 (b) if the named insured is designated in the declarations as a
                      partnership or joint venture, the partnership or jOint venture so     Subject to the abO\Ie prO\lision respecting "each occurrence", t
                      designated and any partner or member thereof but only with           total liability of the company for all damages because of
                      respect to his liability as such;                                    property damage to which this cO\lerage applies and described
                (c) if the named insured is designated in the declarations as other        an}' of the numbered subparagraphs below shall not exceed tl
                     than an individual, partnership or joint venture, the organization     limit of property damage liability stated in the declarations
                     so designated and any executive officer, director or stockholder      "aggregate" :
                     thereof while acting within the scope of his duties as such;          (1) all property damage arising out of premises or operatiOl
                (d) any person (other than an employee of the named insured) or                  rated on a remuneration basis or contractor's equipment rat!
                     organization while acting as real estate manager for the named              on a receipts basis, including property damage for whit
                     insured; and                                                                liability is assumed under any incidental contract relating
                                                                                                 such premises or operations, but excluding property dama~
                (e) with respect to the operation, for the purpose of locomotion                 Included In subparagraph (2) below;
                     upon a public highway, of mobile equipment registered under
                     any motor vehicle registration law,                                   (2) all property damage arising out of and occurring in the cour~
                                                                                                 of operations performed for the named insured by independe
                        (i) an employee of the named insured while operating any                 contractors and general supervision thereof by the named Ii
                            such equipment in the course of his employment, and                  sured, including any such property damage for which liabili
                       (ii) any other person while operating with the permission of              is assumed under any incidental contract relating to sue
                            the named insured any such equipment registered in the               operations, but this subparagraph (2) does not inclue
                            name of the named insured and any person or                          property damage ariSing out of maintenance or repairs
                            organization legally responsible for such operation, but             premises owned by or rented to the named insured or stru.
                            only if there is no other valid and collectible insurance            tural alterations at such premises which do not invoh
                            available, either on a primary or excess basis, to such per-         changing the size of or mO\ling buildings or other structure~
/                           son or organization:                                           (3) all property damage included within the products hazar
                     prO\lided that no person or organization shall be an insured un-            and all property damage included within the complete
                     der this paragaph (e) with respect to:                                      operations hazard.
                     (1) bodily injury to any fellow employee of such person in-           Such aggregate limit shall apply separately to the proper!
                            jured in the course of his employment, or                      damage described in subpagraphs (1), (2) and (3) above, and ur
                     (2) property damage to property owned by, rented to, in               der subparagraphs (1) and (2), separately with respect to eac
                            charge of or occupied by the named insured or the em-          project away from premises owned by or rented to the named ir
                            ployer of any person described in subparagraph (ii),           sured.
               This insurance does not apply to bodily injury or property damage           Bodily Injury and         For the purpose of determining tne limit c
               arising out of the conduct of any partnership or joint venture of           Property Damage           the company's liability, all bodily injur'
               which the insured is a partner or member and which is not                   Liability Coverage        and property damage ariSing out of cor
               deSignated in this policy as a named insured.                                                         tinuous or repeated exposure to sut
                                                                                           stantially the same general conditions shall be considered a
               III. LIMITS OF LIABILITY                                                    arising out of one occurrence.
               Regardless of the number of                                                 IV. POLICY TERRITORY
               (1) insureds under this policy,                                             This insurance applies only to bodily injury or property damag
               (2) persons or organizations who sustain bodily injury or                   which occurs within the polley territory.


               AUTOMOBILE MEDICAL PAYMENTS INSURANCE                                                                                             AMP PAR'
               I. AUTOMOBILE MEDICAL PAYMENTS COVERAGE                                       (b) to bodily injury due to war, whether or riot declared, civil wa
               The company will pay all reasonable medical expense incurred                      insurrection, rebellion or revolution, or to any act or conditic
               within one year from the date of the accident:                                    incident to any of the foregoing;
               Division 1. to or for each person who sustains bodily injury,                (c) under Division 1, to bodily Injury to any employee of tr
                             caused by accident, while occupying a designated                    named insured arising out of and in the course of employm81
                            automobile which is being used by a person for whom                  by the named insured, but this exclusion does not apply to ar
                            bodily injury liability insurance is afforded under this             such bodily injury arising out of and in the course of domestl
                             policy with respect to such use,                                    employment by the named insured unless benefits therefe
                                                                                                 are in whole or in part either payable or required to b
               Division 2. to or for each insured who sustains bodily injury,                    prO\lided under any workmen's compensation law;
                            caused by accident, while occupying or, while a
                            pedestrian, through being struck by a highway                   (d) under Division 2, to bodily injury sustained while occupying
                                                                                                 highway vehicle owned by any insured, or furnished for th
                            vehicle.                                                             regular use of any Insured by any person or organization othe
               Exclusions                                                                        than the named insured.
               This Insurance does not apply:                                               II. PERSONS INSURED-DIVISION 2.
               (a) to bodily injury to any person or insured while employed or              Eacr. of the follOWing is an inlured under this insurance to the e)
                    otherwise engaged in duties in connection with an automobile            tent set forth below:
                    busines .. if benefits therefor are in whole or in part either
                                                                                            (a) any person designated as insured in the schedule;
                    payable or required to be prO\lided under any workmen's com-
                    pensation law;                                                          (b) while residents of the same household as such designated per
          Case 1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 11 of 24 PageID #: 592
              '",     sa and the relatives of eith_                      "medical expan.." " ' s expenses fO( necessary meQical
        son. hiS SPOU                                  h         '
                  , ated person shall die, any person w 0 was an In-     surgical, x-ray and d"~iCes. including prosthetic devices'
                                                                         and necessary ambulance, hospital, professional nursing and
     ::~~ ~~~~; of such death shall continue to be an insured,           funeral serviCes;                                  .
 III. LIMIT OF LIABILITY                                                 "occupying" mea"lS in or upon 0( entering into or alighting from, '
  The limit of liability for Automobile Med,i.cal Payment~ Cover~         V. POLICY PERIOD; TERRITORY
 stated in the declarations as applicable to each person I~ th!" !Imlt
 of the company's liability for all medical expen.. for bodily InJury    This insurance applies only to accidents which OCCur during the
 to any person. including any insured. as the result of anyone ac-       policy period within the territory described in paragraph (1) 0( (2) of
 cident                                                                  the definition of policy territory .
 When more than one medical payments coverage afforded by this            VI. ADDITIONAL CONDITIONS
 policy applies to the loss. the company shall not be liable for more    Medical Reports; Proof          As soon ,as practicable the injured
 than the amount of the highest applicable limit of liability,           and Payments of Claim           person 0( someone on his behalf
   IV. ADDITIONAL DEFINITIONS                                                                            shall give to the company written
                                                                         proof of claim, under oath if required, and shall, after each request
 The additional definitions applicable to automobile bodily injury       from, the company, execute 8uthO(ization to enable the company to
  liability insurance also apply to this insurance. and when used in     obtain medical reports and Copies of records, The injured person
 reference to this insurance (including endorsements forming a part      shall submit to physical examination by physicians selected by the
 of the policy),                                                         company when and as often as the company may reasonably
 "designated automobile" means an automobile designated in the           requlfe, The company may pay the injured person 0( any person 0(
 schedule and includes:                                                  organization rendering the services and such payment shall reduce
                                                                         the amount payable hereunder for such injury, Payment hereunder
 (a) an automobile not owned by the named Insured while tem-             shall not constitute an admission of liability of any person 0(. except
       porarily used as a substitute for an owned automobile             hereunder, of the company,
       designated in the schedule when withdrawn from normal use
       for servicing or repair or because of its breakdown, loss 0(      Excess Insurance         Except with respect to an owned auto-
       destruction; and                                                                           mobile, the insurance under Division 1
                                                                         shall be excess insurance over any other valid and collectible
 (b) a trailer designed for use with a private pas..nger                 automobile medical payments or automobile medical expense in-
       automobile, if not being used for business purposes with          surance,
       another type automobile and if not a home, office. store,
       display or passenger trailer;                                     The insur~ce under Division 2 shall be excess insurance over any
                                                                         other valid and collectible automobile medical payments or
"highway vehicle" means a land motor vehicle 0( trailer other than       automobile medical ex pen.. insurance available to the insured
(a) a farm type tracto( or other equipment designed fot use prin-        under any other policy,
       cipally off public roads, while not upon public roads,
(b) a vehicle operated on rails or crawler-treads, or                    Non-Applicability of            The Subrogation Condition does not
                                                                         Subrogation Condition           apply to the Automobile Medical
(c) a vehicle while located fO( use as a residence 0( premises;                                          Payments Coverage,



UNINSURED MOTORISTS INSURANCE                                                                                                    UM PART
I.     UNINSURED MOTORISTS (Damages lor Bodily Injury)                   (b) any other person while occupying an inlurad highway
                                                                              vehicle; and
The company will pay all sums which the insured 0( his legal             (c) any person, with respect to damages he is entitled to recover
representative shall be legally entitled to recover as damages from           because of bodily injury to which this insurance applies
the owner 0( operator of an uninsurad highway vahlcle because of              sustained by an Insurad under (a) 0( (b) above,
bodily injury sustained by the inlurad, caused by accident and           The insurance applies separately with respect to each insurad, ex-
arising out of the ownership, maintenance 0( use of such uninsurad       cept with respect to the limits of the company' I liability,
highway vehicle; provided, for the purposes of this coverage, deter-
mination as to whether the inlured 0( such representative is legally     III. LIMITS OF LIABILITY
entitled to recover such damages, and if so the amount thereof,          Regardless of the number of inluradl under this policy, the com-
shall be made by agreement between the Inlured or such                   pany'l liability is limited as follows:
representative and the company 0(, if they fail to agree. by ar-         (a) The limit of liability stated in the declarations as applicable to
bitration,                                                                    "each person" is the limit of the company'l liability fO( all
No judgment against any person or organization alleged to be                  damages because of bodily Injury sustained by one person as
legally responsible for the bodily injury shall be conclusive, as be-         the result of anyone accident and, subject to the above
tween the inlured and the company, of the issues of liability of              provision respecting "each person", the limit of, liability stated
such person or organization or of the amount of damages to which              in the declarations as applicable to "each accident" is the total
the insured is legally entitled unless such judgment is entered pur-          limit of the company' I liability fO( all damages because of
suant to an action prosecuted by the inlurad with the written con-            bodily injury sustained by two 0( m()(e persons as the result of
sent of the company.                                                          anyone accident.
Exclusions                                                               (b) Any amount payable under the terms of this insurance because
Thll inlurance does not apply:                                                of bodily injury sustained in an accident by a person who is an
                                                                              insurad under this coverage shall be reduced by
(a) to bodily injury to an ihlured with respect to which such In-
      surad, his legal representative 0( any person entitled to               (1) all sums paid on account of such bodily injury by 0( on
      payment under this insurance shall, without written consent of               behalf of
      the company, make any settlement with any person 0(                            (i)   the owner 0( operato( of the uninlured highway
      organization who may be legally liable therefor;                                     vehicle and
(b) to bodily Injury to an inlured while occupying a highway                        (ii)   any other person or O(ganization jointly 0(
      vehicle (other than an insured highway vehicle) owned by                              severally liable together with such owner 0(
      the named Inlured, any delignatad inlured 0( any relative                            operatO( f()( such bodily injury,
      resident in the same household as the namad 0( dellgnated               including all sums paid under the bodi" Injury liability
      Inlured, 0( through being struck by such a vehicle, but this ex-        coverage of the policy. and
      clusion does not apply to the named Inlured or his relatives
      while occupying or if struck by a highway vehicle owned by a            (2) the amount paid and the present value of all amounts
      designatad Insured or his relatives;                                         payable on account of such bodily Injury under any work-
                                                                                    men's compensation law, disability benefits law 0( any
(e) so as to inure directly to the benefit of any workmen's com-                    similar law,
      pensation 0( disability benefits carrier or any person 0(
      O(ganization qualifying as a self-insure under any workmen's        (c) Any payment made under this insurance to or fO( any insured
      compensation 0( disability benefits law 0( any similar law,              shall be applied in reduction of the amount of damages which
                                                                               he may be entitled to recover from any person or O(ganization
II. PERSONS INSURED                                                            who is an ins urad under the bodily injury liability coverage of
Each of the following is an Inlurad under this insurance to the ex-            the policy,
ieni sei forth below:                                                     (d) The company shall not be obligated to pay under this in-
                                                                               surance that part of the damages which the inlured may be
(a) the namad Insured and any deSignated inlured an~ while                    entitled to recover from the owner 0( operator of an uninlurad
      residents of the same household, the spouse and relatives of            highway vehicle which represents expenses for medical ser-
      either;                                                                 vices paid or payable under the medical payments coverage of
                                                                              the policy,
Case 1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 12 of 24 PageID #: 593
   IV. PC;>LICY PERIOD; TERRITORY
   This insurance applies only to accidents which occur during th~
                                                                               VI.
                                                                                                 e
                                                                                     ADDITIONAL CONDITIONS

   policy period and within the United States of America, its territories       Premium                 If during the policy period the number of in-
   or possessions. or Canada                                                            .               sured highway vehicles owned by the
   V. ADDITIONAL DEFINITIONS                                                   named Insured or spouse or the number of dealer's license plates
   When used in reference to this insurance (including endorsements             ISSUed to the named insured changes, the named insured shall
   forming a part of the policy):                                              notify the company during the policy period of any change and the
                                                                               premium shall be adjusted in accordance with the manuals In use
   "designated insured" means an individual named in the schedule              by the company. If the earned premium thus computed exceeds the
   under Designated Insured;                                                   advance premium paid, the named insured shall pay the excess to
   "highway vehicle" means a land motor vehicle or trailer other than          the company; if less. the company shall return to the named in-
                                                                               sured the unearned portion paid by such insured.
   (a) a farm type tractor or other equipment designed for use prin-
           cipally off public roads, while not upon public roads.              Proof of Claim;          As soon as practicable. the insured or other
                                                                               Medical Reports          person making claim shall give to the com-
   (b) a vehicle operated on rails or crawler-treads, or                                                pany written proof of claim, under oath if
   (c) a vehicle while located for use as a residence or premises;             required. including full particulars of the nature and extent of the in·
  "hit-and-run vehicle" means a highway vehicle which causes                   lunes. treatment. and other details entering into the determination of
  bodily injury to an insured arising out of phYSical contact of such          the amount payable hereunder. The insured and every other person
  vehicle with the insured or with a vehicle which the insured is oc-          making claim hereunder shall submit to examinations under oath by
  cupying at the time of the accident, provided:                               any person named by the company and subscnbe the same. as of-
                                                                               ten as may reasonably be required. Proof of claim shall be made
  (a) there cannot be ascertained the identity of either the operator or       upon forms furnished by the company unless the company shall
          owner of such highway vehicle;                                       have failed to furnish such forms within 15 days after receiving
  (b) the insured or someone on his behalf shall have reported the             notice of claim.
          accident within 24 hours to a police, peace or judicial officer or
          to the Commissioner of Motor Vehicles, and shall have filed          The injured person shall submit to physical examinations by
          with the company within 30 days thereafter a statement under         physicians selected by the company when and as often as the
          oath that the insured or his legal representative has a cause or     company may reasonably require and he, or in the event of his in-
          causes of action arising out of such accident for damages            capacity his legal representative, or in the event of his death his
          against a person or persons whose identity is unascertainable,       legal representative or the person or persons entitled to sue
          and setting forth the facts or support thereof; and                  therefor, shall upon each request from the company execute
                                                                               authorization to enable the company to obtain medical reports and
  (c) at the company's request. the insured or his legal represen-             copies of records.
          tative makes available for inspection the vehicle which the in-
          sured was occupying at the time of the accident;                     Assistance and              After notice of claim under this insurance.
                                                                               Cooperation of              the company may require the insured to
  "insured highway vehicle" means a highway vehicle:                           the Insured                 take such action as may be necessary or
  (a) described in the schedule as an insured highway vehicle to                                           appropriate to preserve his right to recover
          which the bodily injury liability coverage of the policy applies;    damages from any person or organization alleged to be legally
  (b) while temporarily used as a substitute for an insured highway            responsible for the bodily injury; and in any action against the
          vehicle as described in subparagraph (a) above, when with-           company, the company may require the insured to join such per-
          drawn from normal use because of its breakdown. repair, ser-         son or organization as a party defendant.
          vicing, loss or destruction;                                         Notice of                   If before the company makes payment of
  (c) while being operated by the named or deSignated insured or               Legal Action                loss hereunder, the insured or his legal
          by the spouse of either if a resident of the same household;                                     representative shall institute any legal ac-
                                                                               tiori for bodily injury against any person or organization legally
  but the term "insured highway vehicle" shall not include:                    responsible for the use of a highway vehicle involved in the ac-
        (i) a vehicle while used as a public or livery conveyance, unless      cident, a copy of the summons and complaint or other process
             such use is specifically declared and described in this           served in connection with such legal action shall be forwarded im-
             policy;                                                           mediately to the company by the insured or his legal represen-
       (ii) a vehicle while being used without the permission of the           tative.
             owner;                                                            Other Insurance             With respect to bodily injury to an insured
                                                                                                           while occupying a highway vehicle not
      (iii) under subparagraphs (b) and (c) above, a vehicle owned by          owned by the named insured, this insurance shall apply only as
             the named insured, any designated insured or any                  excess insurance over any other similar insurance available to such
             resident of the same household as the named or deSignated         insured and applicable to such vehicle as primary insurance. and
             insured; or                                                       this insurance shall then apply only in the amount by which the limit
      (iv) under subparagraphs (b) and (c) above, a vehicle furnished          of liability for this coverage exceeds the applicable limit of liability of
             for the regular use of the named insured or any resident of       such other insurance.
             the same household;                                               Except as provided in the foregoing paragraph, if the insured has
 "occupying" means in or upon or entering into or alighting from;              other similar insurance available to him and applicable to the ac-
 "state" includes the District of Columbia, a territory or possession          cident. the damages shall be deemed not to exceed the higher of
 of the United States, and a province of Canada;                               the applicable limits of liability of this insurance and such other in-
                                                                               surance, and the company shall not be liable for a greater propor-
 "uninsured highway vehicle" means:                                            tion of any loss to which this coverage applies than the limit of
 (a) a highway vehicle with respect to the ownership, main-                     liability hereunder bears to the sum of the applicable limits of
         tenance or use of which there is, in at least the amounts              liability of this insurance and such other insurance.
         specified by the finanCial responsibility law of the state in           Arbitration                If any person making claim hereunder and
         which the insured highway vehicle is principally garaged, no                                      the company do not agree that such person
         bodily injury liability bond or insurance policy applicable at         is legally entitled to recover damages from the owner or operator of
         the time of the accident with respect to any person or                 an uninsured highway vehicle because of bodily injury to the in-
         organization legally responsible for the use of such vehicle, or      sured. or do not agree as to the amount of payment which may be
         with respect to which there is a bodily injury liability bond or      OWing under this insurance, then. upon written demand of either,
         company writing the sum denies coverage thereunder or is or            the matter or matters upon which such person and the company do
         becomes insolvent; or                                                  not agree shall be settled by arbitration, which shall be conducted
 (b) a hit-and-run vehicle;                                                     in accordance with the rules of the American Arbitration Association
                                                                                unless other means of conducting the arbitration are agreed to bet-
 but the term "uninsured highway vehicle" shall not include:                    ween the insured and the company, and judgment upon the award
        (i) an insured highway vehicle,                                         rendered by the arbitrators may be entered in any court having
       (ii) a highway vehicle which is owned or operated by a self-             jurisdiction thereof. Such person and the company each agree to
             insurer within the meaning of any motor vehicle financial          consider itself bound and to be bound by any award made by the
             responsibility law, motor carrier law or any similar law,          abitrators pursuant to this insurance.
      (iii) a highway vehicle which is owned by the United States of
             America, Canada, a state, a political subdivision of any such     Trust Agreement           In the event of payment to any person under
             government or an agency of any of the foregoing.                                            this insurance:
      Case 1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 13 of 24 PageID #: 594
(a) the company shall be entitled to the e x t . such payment to                 by it in connectaereWith;
    the proceeds of any settlement or judgment. that may result              (e) such person shall execute and deliver to the company such in-
    from the exercise of any rights of recCNery of such person                   struments and papers as may be appropriate to secure the
    against any person or organization legally responsible for the               rights and obligations of such person and the company
    bodily Injury beCause of which such payment is made;                         established by this prOVision.                            .
(b) such person shall hold in trust for the benefit of the company          Payment of Loss          Any amount due hereunder is payable.
    all rights of recCNery which he shall have against such other           by the Company
    person or or:ganization beCause of the damages which are the
    subject of claim made under this Insurance;                             (a)  to the insured, or
(c) such person shall do whatever is proper to secure and shall do          (b)  if the Insured be a minor to his parent or guardian. or
    nothing after loss to prejudice such rights;
                                                                            (c)  if the insured be deceased to his surviving spouse. otherwise
(d) if requested in writing by the company, such person shall take.
    through any representative designated by the company, such              (d)  to a person authorized by law to receive such payment or to a
    action as may be necessary or appropriate to recover such                    person legally entitled to recover the damages which the
    payment as damages from such other person Of organization.                   payment represents;
    such action to be taken in the name of such person; in the              provided. the company may at its option pay any amount due
    event of a recovery. the company shall be reimbursed out of             hereunder in accordance with division (d) hereof.
    such recovery for expenses. costs and attorneys' fees incurred



 AUTOMOBILE PHYSICAL DAMAGE INSURANCE                                                                                                 PHD PART
 I.   COVERAGE AGREEMENTS                                                                      company and the police and terminating, regardless
       1. The company will pay for loll to cov.red automobiles:                                of expiration of the policy period. when such covered
                                                                                               automobile is returned to use or the company pays
Compr.henllv.           from any cause except collision; but. for                              for the loll; but. as to anyone such theft. such reim-
                        the purpose of this coverage. breakage of                              bursement shall not exceed $10 for anyone day nor
glass and loss caused by missiles. falling Objects. fire. theft or lar-                        $300 total.
ceny. windstorm. hail. earthquake. explosion. riot or civil com-                   4. Such insurance as is afforded under each coverage ap-
motion. malicious mischief or vandalism. water. flood. or (as to a                        plies separately to each cov.red automobile, and a land
covered automobil. of the private passeng.r type) collidin9 with                          motor vehicle and one or more trailers or semi-trailers at-
a bird or animal. shall not be deemed loss caused by collision;                           tached thereto shall be held to be separate covered
                                                                                          automobiles as respects limits of liability and any deduc-
Fire, Lightning or       caused by (a) fire or lightning. (b) smoke or                    tible provsions applicable thereto.
Transportation           smudge due to a sudden. unusual and                  Excluslonl
                         faulty operation of any fixed heating equip-
ment serving the premises in which the covered automobile is                  Thll inluranc. doel not apply:
located or (c) the stranding. sinking. burning. collision or derailment       (a) to any cov.red automobile while used as a public or livery
of any conveyance in or upon which the cov.red automobile is                       conveyance, unless such use is specifically declared and
being transported;                                                                 described in the schedule;
                          caused by theft or larceny;                         (b) to damage which is due and confined to:
Theft
                                                                                     (i) wear and tear. or
Windstorm, H.n,           caused by windstorm. hail. earthquake or                  (ii) freezing, or                                                       __
E.rthqu.k. or             explosion;                                                (iii) mechanical or electrical breakdown or failure.
Explollon
                                                                                    unless such damage is the result of other loss covered by this
Combined Additlon.1 caused by (a) windstorm. hail. earthquake                       insurance:
                         or explosion. (b) riot or civil commotion. (c)       (c) to tires, unless
the forced landing or falling of any aircraft or its parts or equipment.             (i) loll be coincident with and from the same cause as other
(d) malicious mischief or vandalism. (e) flood or rising waters. or (f)                   1011 covered by this insurance: or
external discharge or leakage of water;
                                                                                    (ii) damaged by fire (and. if a cov.red automobile of
Collilion              caused by collision;                                               the prlvat. p ....nger type, by malicious mischief or van-
                                                                                          dalism) or stolen and. as to the covered automobile, loll
prOVided that. with respect to each covered automobile,                                   caused by such damage or theft is covered by this in-
         (i) under the Comprehensive coverage (except as to loll                          surance;
             from any of the causes described in the Fire, Lightning or    . (d) to lou due to
             Transportation coverage) and under the Collision                        (i) war, whether or not declared, civil war. insurrection.
             cCNerage, such payment shall be only for the amount of                       rebellion or revolution, or to any act or condition incident to
             each loll in excess of the deductible amount, if any,                        any of the foregoing;
             stated in the schedule as applicable thereto;
                                                                                    (ii) radioactive contamination;
        (ii) under the Combined Additional coverage, $25 shall be
             deducted from the amount of each 10.. caused by                 (e) to 1011 to
             malicious mischief Of vandalism.                                     (I) any device or instrument designed for the recording.
                                                                                         reproduction. or recording and reproduction of sound
2. The company will pay:                                                                 unless such device or instrument is permanently installed
Towing                 for towing and labor costs necessitated by                        in the cov.red automobile;
                       the disablement of cov.red automobilel.                    (ii) any tape. wire. record disc or other medium for use with
provided the labor is performed at the place of disablement.                             any device or instrument designed for the recording.
Supplementary          In addition to the apf)licable limits of                          reproduction. or recording and reproduction of sound;
Paymentl               liability, the company Will:                          (I) to loll to a camper body designed for use with a covered
                                                                                  automobile and not designated in the sctIedule and premium
            (a) with respect to such transportation insurance as is af-           charged therefor if such camper body was owned at the in-
                forded herein, pay general average and salvage                    ception of the policy period or the inception of any renewal or
                charges for which the n.med Inlured becomes                       extension period thereof;
                legally liable;
                                                                             (g) under the Comprehensive and Theft coverages, to loss or
            (b) reimburse the namedlnlured, in the event of a theft               damage due to conversion, embezzlement or secretion by any
                covered by this insurance of an entire cov.red                    person in possession of a cov.red automobile under a
                automobile of the prlvat. palsenger type (not used                bailment lease, conditional sale. purchase agreement. mort-
                as a public or livery conveyance and not, at time of              gage or other encumbrance;                                                ..
                theft being held for sale by an automobile dealer), for
                exp8nse incurred for the rental of a substitute for such     (h) under the Collision coverage. to breakage of glass if insurance            •
                covered automobile during the period commencing                   with respect to such breakage is otherwise afforded herein;
                48 hours after such theft has been reported to the           (i) under the Windstorm. Hail, Earthquake or Expiosion and Com-
                                                                                  bined Additional coverages, to 1011 resulting from rain. snow or
                                                                                  sleet, whether or not wind-driven.
      II. IoIMITS OF LIABILITY
     Case                                            e
             1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 14 of 24 PageID #: 595
            1.   The limit of the company's liability for loss to anyone
                 covered automobile shall not exceed the least of the                       (ii) the named In.ured notifies the company within 30 days
                 fOllowing amounts:                                                              follOWing such delivery date;
                 (a) the actual cash value of such covered automobile or               but "covered automobile" does not include a vehicle owned by or
                      if the loss is to a part thereof the actual cash valu~ of        registered In the name of any individual partner or executive officer
                      such part, at time of loss; or                                   of the named in.ured, unless specifically stated otherwise by en-
                                                                                       dorsement forming a Part of the policy;
                 (b) what it would then cost to repair or replace such
                      covered automobile or par1 t11ereof with other of like           "10"" means direct and accidental loss or damage;
                      kind and quality, with deduction for depreciation; or            "private pa.senger type" means a 4-wheel land motor vehicle of
                 (c) the limit of liability stated in the schedule as ap-              the private passenger or station wagon type;
                      plicable to "each covered automobile" under the                  as to "purpose. 01 u.... :
                      coverage afforded for the ioss to such covered
                      automobile. prCNided that if such limit of liability is            "commerical': means use principally in the business occupation
                      expressed as a stated amount it shall, with respect to             of the named In.ured as stated in the declarations, including oc-
                      a covered automobile newly acquired during the                     casional use for personal, pleasure, family and other business
                      poliCY pertod and not described in the schedule, be                purposes;
                      deemed as having been replaced by "actual cash                   "plea.ure and busine.... means personal pleasure, family and
                      value":                                                          business use.
                 ~d (if this insur~ce is stated in the declarations as being           V. CONDITIONS
                   Fleet Automatic ). subject to the above prCNisions, shall          None of the Conditions of the policy shall apply to this insurance ex-
                 not In any event exceed the amount, if any, stated in the            cept "Premium", "Inspection and Audit" "Subrogation"
                 ::chedule as the "maximum limit of liability" applicable to          "Changes", "Assignment", "Cancellation", Md "Declarations":
                   anyone covered automobile".                                        ThiS Insurance shall also be subject to the following additional Con-
            2.   If this insurance is stated in the declarations as being             ditions:
                 "Fleet Automatic", the. total limit of the company's liability
                 for all lo.s directly attributable to a Single hapPening out of      Named Inlured'.          In the event of 10•• the named in.ured
                 which 10•• occurs shall not exceed:                                  Dutiel In Event          shall:
                                                                                      01 Lo.s                 (a) protect the covered automobile,
                 (a) as to all covered automobile. at anyone location
                      the amount, if any, stated in the schedule as the                                       whether or not this insurance applies to the
                      "maximum limit of liability" applicable thereto, subject                                loss, and any further loss or damage due to
                      to the above prCNisions respecting anyone covered               the named insured's failure to protect shall not be recoverable un-
                      automobile;                                                     der this insurance; reasonable expenses incurred in affording such
                                                                                      protection shall be deemed incurred at the company's request;
                (b) as to all covered automobiles. the amount, if any,
                     stated in the schedule as the "maximum limit of                  (b) give notice thereof as soon as practicable to the company or
                      liability" applicable thereto, subject to the abCNe                  any of Its authortzed agents and also, in the event of theft or
                     prOVisions respecting (i) anyone covered auto-                        larceny, to the police;
                     mobile and (ii) anyone location.                                 (c) file with the company, within 91 days after loss, his sworn
       ill. POLICY PERIOD; TERRITORY; PURPOSES OF USE                                      proof of lOll in such form and including such information as
                                                                                           the company may reasonably require and, upon the com.
      This insurance applies only to 10•• which occurs during the policy                   pany'. request, shall exhibit the damaged property and submit
       period, while the covered automobile is within the United States of                 to examination under oath;
      America. its territories or possessions, or Canada or is being trans-
       ported between ports thereof and, if a covered automobile                      (d) coOperate with the. company and, upon the company's
       described in the schedule, is maintained and used or the purposes                   request, shall assist In making settlements, in the conduct of
       stated therein as applicable thereto.                                               suits and in enforcing any right of contribution or indemnity
                                                                                           against any person or organization who may be liable to the
       IV. ADDITIONAL DEFINITIONS                                                          named insured because of lOll with respect to which this in-
       When used in reference to this insurance (including endorsements                    surance applies; and shall attend hearings and trials and assist
       forming a part of the policy):                                                      in securing and giving evidence and obtaining the attendance
      "camper body" means a body designed to be mounted upon a                             of witnesses;
      covered automobile and equipped as sleeping or living quarters;                 but the named In.ured shall not, except at his own cost, voluntarily
                                                                                      make any payment, assume any obligation, offer or pay any reward
     "collision" means                                                                for recovery of stolen property or incur any expense other than as
         (i) collision of a covered automobile with another object or                 specifically prCNided in this insurance.
                  with a vehicle to which it is attached, or
                                                                                      Payment lor LOll            With respect to any loss covered by this
        (ii) upset of such covered automobile;                                                                   insurance, the company may pay for said
       "commercial type" means (if this insurance is stated in the                    loss    in money, or may:
       declarations as being "Fleet Automatic");
                                                                                       (a)   repair or replace the damaged or stolen property, or
             (i) a land motor vehicle of !he truck, pick-up, express, sedan or
                   panel delivery type, including truck-type tractors, trailers and    (b)   return at its expense any stolen property to the named insured,
                  semi-trailers, used for the transportation or delivery of goods            with payment for any resultant damage thereto, at any time
                  or merchandise or for other business purposes, or                          before the los. is so paid or the property is so replaced, or
            (ii) an altered private passenger type vehicle used for retail or         (c)    take all or any part of the damaged or stolen property of the
                  wholesale delivery;                                                        agreed or appraised value;
      "covered automobile" means a land motor vehicle, trailer or semi-                      but there shall be no abandonment to the company.
      trailer, including its equipment and other equipment permanently at-             Appral.al                If the named insured and the company fail
      tached thereto (but not including robes, wearing apparel or per-                                          to agree as to the amount of loss, either
      sonal effects), which is either                                                 may, within 60 days after proof of loss is filed, demand an appraisal
      (a) designated in the schedule, by description or otherwise, as a               of the loss. In such event the named insured and the company
             covered automobile to which this insurance applies and is:               shall each select a competent appraiser, and the appraisers shall
                                                                                      select a competent and disinterested umpire., The appraisers shall
                (i) owned by the named insured, or                                    state separately the actual cash value and the amount of loss and
               (ii) (if this insurance is stated in the declarations as being         failing to agree shall submit their differences to the umpire. An
                     "Fleet Automatic") leased to the named Insured for a term        award in writing of any two shall determine the amount of loss. The
                     of not less than one year under an agreement ~xpressly           named insured and the company shall each pay its chosen ap-
                     prohibiting any right of the lessor or owner to use such         praiser and shall bear equally the other expenses of the appraisal
                     vehicle during the term of such lease except either as an        and umpire.
                     operator employed by the named in.ured or for its repair         The company shall not be held to have waived any of its rights by
                     or exchange; or,                                                 any act relating to appraisal.
      (b) if not so designated, such vehicle is newly acquired by the                 .~tion Again.t            No action shall lie against the company
             named In.ured during the policy period provided, however,                Company                   unless, as a condition precedent thereto,
             that:                                                                                              there shall have been full compliance with
                (i) it replaces a described covered automobile, or as of the          all the terms of this insurance nor until 30 days after proof of loss is
                     date of its delivery this insurance applies to all covered       filed and the amount of loss is determined as provided in this in-
                     lIIutomobl ..., and                                              surance.




IE   _                  . . . . . .- - - - - - - - - - - - - - - - -
                                                •
     Case 1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 15 of 24 PageID #: 596
Other Insurance          If the named insured has other .insurance
                         against a loss covered by thiS Insurance,
the company shall not be liable under this insurance for a greater
  raportion of such loss than the applicable limit of liability stated In
                                                                                                  •
                                                                             policy period and not described in the schedule, this insurance
                                                                             shall not apply to any loss against which the named insured h<>.s
                                                                             other valid and collectible insurance.
Fhe schedule bears to the total applicable limit of liability of all valid   No Benefit              None of the provisions of this insurance
and collectible insurance against such loss; provided, however,              to Bailee               shall inure directly or indirectly to the
with respect to any covered automobile newly acquired during the             benefit of any carrier or other bailee for hire.
                                                                             Terms of Insurance      Terms of this insurance Which are in
                                                                             Conformed to Statute    conflict with the statutes of the state
                                                                                                     wherein this insurance is issued are
                                                                             hereby amended to conform to such statutes.
Case 1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 16 of 24 PageID #: 597

 tf~,,§i
                               GENERAL PROVISIONS
                               FOR LIABILITY POLICIES
 LIFE & CASUALTY


                                                                      DEFINITIONS
 When used in this policy (including endorsements forming a part              the insured under an incidental contract;
 hereof):                                                                     "incidental contract" means any written (1) lease of premises, (2)
 "automobile" means a land motor vehicle, trailer or semi·trailer             easement agreement, except in connection with construction or
 designed for travel on public roads, (including any machinery or ap-         demolition operations on or adjacent to a railroad, (3) undertaking to
 paratus attached thereto), but does not include mobile equipment;             indemnify a municipality required by municipal ordinance, except
 "bodily injury" means bodily injury, sickness or disease sustained           in connection with work for the municipality, (4) sidetrack
 by any person which occurs during the policy period, including               agreement, or (5) elevator maintenance agreement;
 death at any time resulting therefrom;                                       "insured" means any person or organization qualifying as an in·
 "collapse hazard" includes "structural property damage" as                   sured in the "Persons Insured" provision of the applicable in·
 defined herein and property damage to any other property at any              surance coverage. The insurance afforded applies separately to
 time resulting therefrom. "Structural property damage" means the             each insured against whom claim is made or suit is brought, except
 collapse of or structural injury to any building or structure due to (1)     with respect to the limits of the company's liability;
 grading of land, excavating, borrOWing, filling, back·filling, tun·          "mobile equipment" means a land vehicle (including any
 neling, pile driving, cofferdam work or caisson work or (2) moving,          machinery or apparatus attached thereto), whether or not self-
 shoring, underpinning, raiSing or demolition of any building or              propelled, (1) not subject to motor vehicle registration, or (2) main·
 structure or removal or rebuilding of any structural support thereof.        tained for use exclusively on premises owned by or rented to the
 The collapse hazard does not include property damage (1)                     named insured, including the ways immediately adjoining, or (3)
 arising out of operations performed for the named insured by in·             designed for use principally off public roads, or (4) designed or
 dependent contractors, or (2) included within the completed                  maintained for the sole purpose of affording mobility to equipment of
 operations hazard or the underground property damage                         the following types forming an integral part of or permanently at·
 hazard, or (3) for which liability is assumed by the Insured under           tached to such vehicle: power cranes, shovels, loaders, diggers and
 an incidental contract;                                                      drills, concrete mixers (other than the mix·in·transit type); graders,
 "completed operations hazard" includes bodily injury and                     scrapers, rollers and other road construction or repair equipment;
 property damage arising out of operations or reliance upon a                 air·compressors, pumps and generators, including spraying,
 representation or warranty made at any time with respect thereto,            welding and building cleaning equipment; and geophysical ex·
 but only if the bodily injury or property damage occurs after such            ploration and well servicing equipment;
 operations have been completed or abandoned and occurs away                  "named insured" means the person or organization named in Item
 from premises owned by or rented to the named insured.                        1, of the declarations of this policy;                       .
 "Operations" include materials, parts or equipment furnished in              "named insured's products" means goods or products manufac·
 connection therewith. Operations shall be deemed completed at the             tured, SOld, handled or distributed by the named insured or by
 earliest of the follOWing times:                                             others trading under his name, including any container thereof
 (1) when all operations to be performed by or on behalf of ~he               (other than a vehicle), but "named insured's products" shall not
      named insured under the contract have been completed,                    include a vending machine or any property other than such con·
 (2) when all operations to be performed by or on behalf of the               tainer, rented to or located for use of others but not sold;
      named Insured at the site of the operations have been com-              "occurrence" means an accident, including continuous or
      pleted, or                                                               repeated exposure to conditions, which results in bodily injury or
 (3) when the portion of the work out of which the injury or damage           property damage neither expected nor intended from the stand·
      arises has been put to its intended use by any person or                 point of the insured;
      organization other than another contractor or subcontractor             "policy territory" means:
      engaged in performing operations for a principal as a part of          '(1) the United States of America, its territories or possessions, or
      the same project.                                                             Canada, or
 Operations which may require further service or maintenance work,             (2) international waters or air space, prCNided the bodily injury or
 or correction, repair or replacement because of any defect or                      property damage does not occur in the course of travel or
 deficiency, but which are otherwise complete, shall be deemed                      transportation to or from any other country, state or nation; or
 completed.
                                                                               (3) anywhere in the world with respect to damages because of
 The completed operations hazard does not include bodily Injury                     bodily injury or property damage arising out of a product
 or property damage arising out of                                                  which was sold for use or consumption within the territory
 (a) operations in connection with the transportation of property,                  described in paragraph (1) above, prCNided the original suit for
      unless the bodily injury or property damage arises out of a                   such damages is brought within such territory;
      condition in or on a vehicle created by the loading or unloading        "products hazard" includes bodily injury and property damage
      thereof,                                                                 arising out of the named insured's products or reliance upon a
 (b) the existence of tools, uninstalled equipment or abandoned or             representation or warranty made at any time with respect thereto,
      unused materials, or                                                     but only if the bodily injury or property damage occurs away from
 (c) operations for which the classification stated in the policy or in        premises owned by or rented to the named insured and after
      the company's manual specifies "including completed                      physical possession of such products has been relinquished to
      operations";                                                             others;
 "elevator" means any hoisting or lowering device to connect floors            "property damage" means (1) physical injury to or destruction of
 or landings, whether or not in service, and all appliances thereof in-        tangible property which occurs during the policy period, including
 cluding any car, platform, shaft, hoistway, stairway, runway, power           the loss of use thereof at any time resulting therefrom, or (2) loss of
 equipment and machinery, or any hydraulic or mechanical hoist                 use of tangible property which has not been physically injured or
 used for raising or lowering automobiles for lubricating and ser-             destroyed provided such loss of use is caused by an occurrence
 vicing or for dumping material from trucks; but does not include an           during the policy period;
 automobile servicing hoist, or a hoist without a platform outside a           "underground property damage hazard" includes underground
 building if without mechanical power or if not attached to building           property damage as defined herein and property damage to any
 walls, or a hod or material hoist used in alteration, construction or         other property at any time resulting therefrom. "Underground
 demolition operations, or an inclined conveyor used exclusively for           property damage" means property damage to wires, conduits,
 carrying property or a dumbwaiter used exclusively for carrying               pipes, mains, sewers, tanks, tunnels, any similar property, and any
 property and having a compartment height not exceeding four feet;             apparatus in connection therewith, beneath the surface of the
 "explosion hazard" includes property damage ariSing out of                    ground or water, caused by and occurring during the use of
 blasting or explosion. The explosion hazard does not include                  mechanical equipment for the purpose of grading land, paving, ex·
 property damage (1) arising out of the explosion of air or steam               cavating, drilling, borrowing, filling, back·filling or pile driving. The
 vessels, piping under pressure, prime movers, machinery or power              underground property damage hazard does not include property
 transmitting equipment, or (2) arising out of operations performed            damage (1) arising out of operations performed for the named in-
 for the named Insured by independent contractors, or (3) included             sured by independent contractors, or (2) included within the com-
 within the completed operations hazard or the underground                     pleted operations hazard, or (3) for which liability is assumed by
 property damage hazard, or (4) for which liability is assumed by              the insured under an Incidental contract.
                                                                                                                                   CAT. 242780
.(CC-5022) 1-73                                                                                                                    PRINTED IN U.S.A.
     Case 1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 17 of 24 PageID #: 598
                                                    ."tJPPLEMENTARY PAYMENTS

The company wili pay, in addition to the applicable limit of                     policy, and the cost of bail bonds required of the insured
liability;                                                                       because of accident or traffic law violation arising out of the use
(a) all expenses incurred by the company, all costs taxed against                of any vehicle to which this policy applies, not to exceed $250
      the insured in any suit defended by the company and all in-                per bail bond, but the company shall have no obligation to ap-
      terest on the entire amount of any Judgment therein which ac-              ply for or furnish any such bonds;
      crues after entry of the judgment and before the company has           (c) expenses incurred by the insured for first aid to others at the
      paid or tendered or deposited in court that part of the                    time of an accident, for bodily injury to which this policy ap-
      judgement which does not exceed the limit of the company's                 plies;
      ~jability thereon;
                                                                             (d) reasonable expenses incurred by the insured at the com-
(b) premiums on appeal bonds required in any such suit,                          pany's request in assisting the company in the investigation or
      premiums on bonds to release attachments in any such suit for              defense of any claim or suit, including actual loss of earnings
      an amount not in excess of the applicable limit of liability of this       not to exceed $25 per day.

                                         NUCLEAR ENERGY LIABILITY EXCLUSION
                                                    (Broad Form)

I.   This policv does not apply:                                                       nuclear facility and any property thereat.
A.   Under any Liability Coverage, to bodily injury or property              II. As used herein:
     damage
                                                                             "hazardous properties" include radioactive, toxic or explosive
     (1) with respect to which an insured under this policy is also          properties,
          an insured under a nuclear energy liability policy issued
          by Nuclear Energy Liability Insurance Association, Mutual          "nuclear material" means source material, special nuclear
          Atomic Energy Liability Underwriters or Nuclear Insurance          material or byproduct material;
         Association of Canada. or would be an insured under any             "source material", "special nuclear material", and "byproduct
          such policy but for its termination upon exhaustion of its         material" have the meanings given them in the Atomic Energy Act
          limit of liability; or                                             of 1954 or in any law amendatory thereof,
     (2) resulting from the hazardOUS properties of nuclear                  "spent fuel" means any fuel element or fuel component, solid or
         material and with respect to which (a) any person or                liquid, which has been used or exposed to radiation in a nuclear
         organization is required to maintain financial protection           reactor;
          pursuant to the Atomic Energy Act of 1954, or any law              "waste" means any waste material (1) containing byproduct
          amendatory thereof, or (b) the insured is, or had this policy      material and (2) resulting from the operation by any person or
         not been issued would be, entitled to indemnity from the            organization of any nuclear facility included within the definition of
          United States of America. or any agency thereof, under any         nuclear facility under paragraph (a) or (b) thereof,
         agreement entered into by the United States of America. or
          any agency thereof, with any person or organization.               "nuclear facility" means
B.   Under any Medical Payments Coverage, or under any Sup-                  (a) any nuclear reactor,
     plementary Payments provision relating to first aid, to expenses        (b) any equipment or device designed or used for (1) separating
     incurred with respect to bodily injury resulting from the hazar-             the isotopes of uranium or plutonium, (2) processing or utilizing
     dous properties of nuclear material and ariSing out of the                   spent fuel, or (3) handling, processing or packaging waste,
     operation of a nuclear facility by any person or organization,          (c) any equipment or device used for the processing, fabricating or
C.   Under any Liability Coverage, to bodily injury or property                   alloying of special nuclear material if at any time the total
     damage resulting from the hazardous properties of nuclear                    amount of such material in the custody of the insured at the
     malerial, if                                                                 premises where such equipment or device is located consists
     (1) the nuclear malerial (a) is at any nuclear facility owned                of or contains more than 25 grams of plutonium or uranium 233
          by, or operated by or on behalf of, an insured or (b) has               or any combination thereof, or more than 250 grams of uranium
          been discharged or dispersed therefrom;                                 235,
     (2) the nuclear material is contained in spent fuel or waste            (d) any structure, basin, excavation, premises or place prepared or
         at any time possessed, handled, used, processed, stored,                 used for the storage or disposal of waste,
         transported or disposed of by or on behalf of an insured;           and includes the site on which any of the foregoing is located, all
         or                                                                  operations conducted on such site and all premises used for such
     (3) the bodily injury or properly damage arises out of the              operations,
          furnishing by an insured of services, materials, parts or          "nuclear reactor" means any apparatus designed or used to
         equipment in connection with the planning, construction,            sustain nuclear fission in a self-supporting chain reaction or to con-
         maintenance, operation or use of any nuclear facility, but          tain a critical mass of fissionable material;
          if such facility is located within the United States of            "property damage" includes all forms of radioactive contamination
         America. its territories or possessions or Canada. this ex-         of property,
         clusion (3) applies only to property damage to such


                                                                  CONDITIONS
1. Premium                                                                   2. Inspection and Audit
All premiums for this policy shall be computed in accordance with            The company shall be permitted but not obligated to inspect the
the company's rules, rates, rating plans, premiums and minimum               named insured's property and operations at any time. Neither the
premiums applicable to the insurance afforded herein.                        company's right to make inspections nor the making thereof nor
Premium designated in this policy as "advance premium" is a                  any report thereon shall constitute an undertaking, on behalf of or
deposit premium only which shall be credited to the amount of the            for the benefit of the named insured or others, to determine or
earned premium due at the end of the policy period. At the close of          warrant that such property or operations are safe or healthful, or are
each period (or part thereof terminating with the end of the policy          in compliance with any law, rule or regulation,
period) designated in the declarations as the audit period the earn-          The company may examine and audit the named insured's books
ed premium shall be computed for such period and, upon notice                 and records at any time during the policy period and extensions
thereof to the named insured, shall become due and payable. If the            thereof and within three years after the final termination of this
total earned premium for the policy period is less than the premium           policy, as far as they relate to the subject matter of this insurance,
previously paid, the company shall return to the named insured               3, Financia! Responsibility Laws
the unearned portion paid by the named insured.
                                                                              When this policy is certified as proof of financial responsibility for
The named insured shall maintain records of such information as               the future under the provisions of any motor vehicle financial
is necessary for premium computation, and shall send copies of                responsibility law, such insurance as is afforded by this policy for
such records to the company at the end of the policy period and at            bodily injury liability or for property damage liability shail comply
such times during the policy period as the company may direct.                with the proviSions of such law to the extent of the coverage and
                                                                              limits of liability required by such law. The insured agrees to reim-
Case 1:19-mc-00103-MN DocumentCONDITIONS   (Continued)
                               4-16 Filed 04/18/19  Page 18 of 24 PageID #: 599
 burse the company for any payment made by the company which it                   paid the remaining insurers then continue to contribute equal
 would not have been obligated to make under the terms of this                    shares of the. remaining amount of the loss until each such in-
 policy except for the agreement contained in this paragraph.                     surer has paid Its limit in full or the full amount of the loss is
 4. Insured's Duties in the Event of Occurrence, Claim or Suit                    ps.id.
 (a) In the event of an occurrence, written notice containing par-          (b) Contribution by L.imits. If any of such other insurance does
       ticulars sufficient to identify the insured and also reasonably            not provide for contribution hy flqlJRI shares, the company
       obtainable information with respect to the time. place and cir-            shall. not be. liable for a greater proportion of such loss than the
       cumstances thereof. and the names and addresses of the in-                 applicable limit of liability under this policy for such loss bears
       jured and of available witnesses. shall be given by or for the in-         to the total applicable limit of liability of all valid and coUectible
       sured to the company or any of its authorized agents as soon               insurance against such loss.
       as practicabl e.                                                     7. Subrogation
 (b) If claim is made or suit is brought against the insured, the in-       In the event of any payment under this policy, the company shall. be
       sured shall immediately forward to the company every                 subrogated to all the insured's rights of recovery therefor against
       demand. notice. summons or other process received by him or          any person or organization and the insured shall execute and
       his representative.                                                  deliver instruments and papers and do whatever else is necessary
 (c) The insured shall cooperate with the company and. upon the             to secure such rights. The insured shall do nothing after loss to
      company's request. assist in making settlements. in the con-          prejudice such rights.             .
       duct of suits and in enforcing any right of contribution or in-      8. Changes
       demnity against any person or organization who may be liable         Notice to any agent or knowledge possessed by any agent or by any
       to the insured because of injury or damage with respect to           other person shall not effect a waiver or a change in any part of this
       which insurance is afforded under this policy; and the insured       policy or estop the company from asserting any right under the
       shall attend hearings and trials and assist in securing and          terms of this poliCY, nor shall. the terms of this policy be waived or
       giving evidence and obtaining the attendance of witnesses. The       changed, except by endorsement issued to form a part of this policy.
       insured shall not. except at his own cost. voluntarily make any
       payment. assume any obligation or incur any expense other            9. Assignment
       than for first aid to others at the time of accident.                Assignment of interest under this policy shall not bind the company
 5. Action Against Company                                                  until its consent is endorsed hereon; if, however, the named in-
                                                                            sured shall die, such insurance as is afforded by this policy shall
 No action shall lie against the company unless. as a condition             apply (1) to the named insured's legal representative, as the
 precedent thereto. there shall have been full compliance with all of       named insured, but only while acting within the scope of his duties
 the terms of this policy. nor until the amount of the insured's            as such, and (2) with respect to the property of the named insured,
 obligation to pay shall have been finally determined either by             to the person having proper temporary custody thereof, as insured,
 judgment against the insured after actual trial or by written              but only until the appointment and qualification of the legal
 agreement of the insured, the claimant and the company.                    representative.
 Any person or organization or the legal representative thereof who         10. Three Year Policy
 has secured such judgment or written agreement shall thereafter be
 entitled to recover under this policy to the extent of the insurance af-   If this policy is issued for a period of three years, any limit of the
 forded by this policy. No person or organization shall have any right      company's liability stated in this policy as "aggregate" shall apply
 under this policy to join the company as a party to any action             separately to each consecutive annual period thereof.
 against the insured to determine the insured's liability. nor shall        11. Cancellation
 the company be impleaded by the insured or his legal represen-             This policy may be cancelled by the named insured by mailing to
 tative. Bankruptcy or insolvency of the insured or of the insured's
                                                                            the company written notice stating when thereafter the cancellation
 estate shall not relieve the company of any of its obligations             shall. be effective. This policy mRy hp. r.Rnr.f>,lIed by the company by
 hereunder.                                                                 mailing to the named Insured at the address st10wn In thiS policy,
 6. Other Insurance                                                         written notice stating when not less than ten days thereafter such
 The insurance afforded by this policy is primary insurance. except         cancellation shall be effective. The mailing of notice as aforesaid
 when stated to apply in excess of or contingent upon the absence of        shall be sufficient proof of notice. The effective date of cancellation
 other insurance. When this insurance is primary and the insured            stated in the notice shall. become the end of the policy period.
 has other insurance which is stated to be applicabie to the loss on        Delivery of such written notice either by the named insured or by
 an excess or contingent basis. the amount of the company's                 the company shall. be equivalent to mailing.
 liability under this policy shall not be reduced by the existence of       If the named insured cancels, earned premium shall be computed
 such other insurance.                                                      in accordance with the customary short rate table and procedure. If
 When both this insurance and other insurance apply to the loss on          the company cancels, earned premium shall be computed pro rata
 the same basis. whether primary, excess or contingent, the com-            Premium adjustment may be made either at the time cancellation is
 pany shall not be liable under this policy for a greater proportion of     effected or as soon as practicable after cancellation becomes ef-
 the loss than that stated in the applicable contribution proviSion         fective, but payment or tender of unearned premium is not a con-
 below:                                                                     dition of cancellation.
 (a) Contribution by Equal Shares. If all of such other valid and           12. Declarations
       collectible insurance provides for contribution by equal shares.     By acceptance of this policy, the named insured agrees that the
       the company shall not be liable for a greater proportion of such     statements in the declarations are his agreements and represen-
       loss than would be payable if each insurer contributes an equal      tations, that this policy is issued in reliance upon the truth of such
       share until the share of each insurer equals the lowest ap-          representations and that this policy embodies all. agreements
       plicable limit of liability under anyone policy or the full amount   existing between himself and the company or any of its agents
       of the loss is paid, and with respect to any amount of loss not so   relating to this insurance.




 IN WITNESS WHEREOF, The A:tna Casualty and Surety Company has caused this policy to be signed by its President and a Secretary at Hart-
 ford, Connecticut, and countersigned on the declarations page by a duly authorized agent of the Company.




 I~C~                                           Secretary
                  15'l Farmington Avenue
        Case 1:19-mc-00103-MN                                      lUNAL
                                     Document 4-16 Filed 04/18/19 Page
                  Hartford, Connecticut 06115
                                                                                          NA'
                                                                       19 of 24 A\..LUUl~.'
                                                                                PageID #: 600                                                              "




,   I                                         THE AErNA CASUALTY AND ·SURETY COHPANY
                                                     Hartford,          Connect~cut          06115

                       TheBe Declorations and Products I,iahHii.y Insurance Coverage
                       Part and Endorsements, with the General Provisions for
                       Liability Policies, complete this

            PRODUCTS BODILY INJURY AND PROPERTY DAHAGi.': LIABILI'.:'Y POLICY

            1.   NAHED INSURED                                  Johnson & Johnson (See Section II)
                 AND ADDRESS                                    New: Brunswick, New Jersey
                                                                      POLICY NUl-lEER         '38 •    .Q.I+....t;Q~'"
                   •                                                                                   'SPECI
                                                                                                      "HANDL1NG
            2.   Policy Period
                 From 1-1-73 to 1-1-74 12:01 A.H.                                                          OCT
                                                                                                          \974
                 Standard Time at the address of the                                                       42
                 named insured as stated herein.
                                                                                                          Die
                 The limits of the Company's liability shall be as stated herAein,
                                                                              SUbjec~
                 to all the terms of this policy having reference thereto.

                                                              ldmits of Liability                                                      .   S~:tS\'='
                 Coverage                        Each Claim                               Aggregate per
                                                                                           , Product                        ~t~~
                 Bodily Injury and S5,000,ooo                                             $5,000,000                        S5;0~c(600                         _

                                                                                                                            "                      \j;)~~
                 Property Damage
                 Liability Combined
                                                                                                                                           ,   '   X  S
            4.   Deductible
                    .       Amount:    '
                                                           $2,000,000 Each Claim
                                                           $2,500,000 Per Product Aggregate                                 '--_QlU_               ' ",.   ~"t t), _
            5. Premium subject to audit:
                                                           $3,000,000 General Aggregate
                                                                                                                                 ~MUAf
                                                                                                                                 CONrItOL'
                                                                                                                                           ,~           I
                 Flat Charge:                                                                                          f   Sfp 16197
                 Total advance and Minimum premium                                                                         "V!)!?!,)
                                                                                                                                 ,  4
                                                                                                                                       c~C'~~o/' . .-


            6. Rates: See Section VI
            7. During thelpast three years no insurer has cancelled insurance, issued to
                 the N~ed Insured, similar to that afforded herein,' unless otherwise stated
                 herein:


                                                                       .
                                                                      Countersiened by -
                                                                                           '(7.-
                                                                                              ,) \.          LL "-
                           .   '




                                                                                                                  (3-29-74)
                  .~t,,?   ,.if.. '''C:',,!~:!",~C Co~p:1ny I The ;rtn~ C:~~u<lIl:/ ...   ~ Surely Compilny I e:Ii.l.6~ Fe~(:r~~omp:JnY

                                                          ';JCr(1(         ()~ 'Flee Cl~Y                    It   uO                                - '            •
         .   ,
                •
    Case 1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 20 of 24 PageID #: 601
                                                                                •            \
                                                                                                  ..
"
        I.       BODILY INJURY LIABILITY - PROPERTY DAMAGE LIABILITY
                 The Compnny will P.:ly on behalf of tilt! Insured all sums ,. .hich the Insured
                 shall become lecally ubligated to pay acl D~aces because of Bodily Injury
                 or Property Damace to which thin insurance applies, caused by an Occu~·
                 rence, if the Bodily Injury or Property Damage is included within the
                 Products Hazard, and the Company shall have the rightruld duty to defend
                 any suit aeainst the Insured seel;:ing Damages on account of such Bodily
                 Injury or Property Damage even if any of the allegations of the suit are
                 gro~~dless, false or fraudulent, and may mruce sueh investigation and
                 settlement of any claim or suit as it deems expedient, but the Company
                 shall not be obligated to pay any claim or judgement or to defend any
                 suit after the applicable limit of the Company's liability has been             ~
                 exhausted by payment of judgements or settlement.

                 ~clusions

                      This insurance does not apply:

                      (a) .to any obligation.- for which the Insured or any carrier as his insurer
                         , may be held liable under any Workmen's Compensation, unemployment
                           compensation or disability benefits law, or under any similar la",.[;
                      (b)   to bodily injury to any employee of the insured arising out of and
                            in the course of his emplo~~ent by the insured or to any obligation
                            of the insured to indemnify another because of damages arising out
                            of such injury; but this exclusion does not apply to iiability
                            assumed by the insured under a contract •

                   . (e)    to loss of use of tangible property which has not been physically
                            injured or destroyed resulting from

                            (1)   delay in or lack of performance by or on behalf of the named
                                  insured of any contract or agreeme~t, or

                            (2)' the failure of the named insured's product to meet the level
                                 of performance, quality, fitness or durability warrru1ted or
                                 represented by the named insured;

                            but this exclusion does not apply to loss of use of other tangible
                            property resulting from the sudden and accidental physical injury
                            to or destruction of the named insured's products after such products
                            have been put to us~ by any person or organization other than an
                            ifsured;
                      (d)   to Property Damage to the Named Insured's products arising out of such
                            products or any part of such products;

                      (e)   to Damages claimed for the withdrawal, inspection, repair, replacement
                            or loss of use of the Na~ed Insured's products or of any property
                            of which such products form a part, if such products or property arc
                            withdrawn from the market or from use because of any knuwn or
                            suspected defect in or deficiency therein,

                                                                                 .r   (}-29-74)
                  •

                                   .'
Case 1:19-mc-00103-MN
           •          Document 4-16 Filed 04/18/19 Page 21 of 24 PageID #: 602
                                                                           ,
                                                                                       •    . ..
    II.    PERSONS INSURED

           Each of the followine is an Innured under this insurance to the          I;;~tcnt       set   ,.
           forth below:

               (a)   the Named Inoured, which shall reau: Johnson & Johnson and any
                     affiliated, associated or subsidiary company in any tier as now or
                     hereafter may be formed, acquired or constituted or any other
                     company over Hhich John~on & Johnson has or acquires active control
                     or management, so long as Johnson & Jur~son or such affiliated,
                     associated or subsidiary company, or any combination thereof, O\\'11S
                     in excess of 50% of the stock of such company;

               (b)   any officer, director, stockholder or employee thereof while                   •
                     acting on behalf of the Named Insured •
           •   (c)   any person or organization (herein referred to as "Vendor") as an
                     in SUl'ed, but only with respect to Bodily Injury or Property         Da~age


           •         arising out of the distribution or sale in the regular course of the
                     Vendor's business of the Named Insured's Products subject to the
                     following additional provisions:

                     (1)   The insurance with respect to Vendors does not apply to:

                           a.     any express warranty unauthorized by the Named Insured;

                           "b.    Bodily Injury or Property Damage arising out of

                                   (I)   any physical or ~hernical change in the form of the
                                         product made intentionally by the Vendor.

                                  (II) "repackine, unless unpacked solely for the purpose of
                                       inspection or testing under instl~ctions from the
                                        manufacturer and then repacked in the original
                                        container.

                                 (III)   rendering of or failure to render any professional
                                         service.
               This insurance does not a~ply to Bodily Injury·or Property Damage arising
               out of the conduct of any partnership or joint venture of which the Insured
               is a partner or member ard ;'Thich is not designated in this policy as a
               Named Insured.
                      j
    III.    LIMITS OF LIABILITY

            Reg~dless of the number of (1) insureds under this policy, (2) persons
            who sustain Bodily Injury or Property D~mage, or (3) claims made or suits
            brought on account of Bodily Injury or Property Damage, the Company's
            liability is limited as follows:

            Th~ limit of liability stated in the declaration as applicable to "each
            claim" is the total limit of the Company's liability for all Damages and
            for all eA~cnscs incurrcd under the Supplementary Payments Provisions
            (other than salaries of the Com~any's employees) because of Bodily Injury
            6~ Proncrty Damace to anyone person.
                                  •
                Case 1:19-mc-00103-MN   Document
                           Subject to the        4-16 Filed
                                          above provi.Bion   04/18/19 Page
                                                           respecting   "each22 of 24 PageID
                                                                              ciaim",        #: 603
                                                                                       the limit  ~f .
                           liability ~tated in the declaration as "aggrec;atc per product" is the '
                           total limit of the Company's l:j.abili ty durine the policy period for all
                           DamaGes and for all expen3CS incurred under the Supplemf'ntary P<'ymcnts
                           Provisjon (other than salaries of tne Company's employees) because of
                           all Bodily Injury or Property D~acc ~~i~ing out of each product.

                             Subject to the above provisions respectir..g "each claim" and "aegregRt.e
                             per product" the limit of liability stated in the declarations as "general
                             aggregate" is the total limit of the Company's liability during the policy
                             period for all Damages and for all expenses incurred under t!le Supplementary
                             Payments Provision (other than salaries of the Company's employees) to "'Jhich
                             this coverage applies.

                             Subject to the above provisions respecting "each claim", "aggregate per,
                             product" and "general aggregate" the limit of the Company's liability shall
                             be the difference bet-Neen any deductible amount stated in the polit;y and
                             the limit of liability stated in the declaration page.

                             For the purpose of determining the limit of the Company's liability and the
                             tieductible amount each product shall be considered as a separate product
                             from any other product which contains the same active ingredient or
                             ingredients plus one or more other active ingredients (active ingredients
                             do not include fillers, dies or flavoring). A product shall not be
                             considered to be a separate product solely because it is produced in various
                             vehicles, dosages or strengths. All oral contraceptives shall be con-
                             sidered as one drug product.

                       IV.   AMENDl'1ENT TO SUPPLEMENTARY PAYMENTS PROVISION

                             Any payments made by the Company under the Supplementary PaJ~ents Provision
                             (exclusive of salaries of the Company's employees) shall not be in addition
                             to the limits of liability stated in the declarations, but shall, for the
                             purpose of determining such limits of liability, be a part thereof.

                       v.    WORLDWIDE COVERAGE (INDEr,jNITY BASIS)

                             It is agreed that the insurance afforded also applies to Bodily Injury or
                             Property Damage which occurs, during the policy period, outside the Policy
                             Territory, provided such Bodily Injury or Property Damage is included in
                             the Completed Operations Hazard or Products Hazard.

                             With respect to any, claim made or suit instituted outside the Policy
                             Terri tory:                        ._ '

                             (a)       th~  Insured shall undertake the investigation, settlement and defense of
                                        such claims and suits and keep the Company advised of all such proceedin
                                      •
                                        and actions f and

                             (b)       the Company's obligation under this policy shall be limited to
                                      ,reimbursement of the Insured




                                                                                           .r'   (}-29-74)
                             .'
                                               "




_.... __ ... .... ,'
          ,
    Case 1:19-mc-00103-MN
               o          Document 4-16 Filed 04/18/19 Page 23 of 24 PageID #: 604
                                                                                           ..
                             (1)   for the amount of drunaees because of liability imposed upon him
                                   by law on account o~ Bodily Injury or Property Damage to which
                                   the insurance applies, and

                             (2)     for all reasonable cxpcn:e~ incurred in connection with the
                                     investicntion, settlement or defense of such claims or sui t.s, and
                                     the Company's reimbursement oblication for the sum of all damages
                                   'imposed on and expenses incurred by the Insured shall be limited
                                     to the amount stated in the policy as the applicable limit of the
                                     Company's liability for damaees but t!1e CO::1pany may, at its
                                     discretion, participate in the defense or settlement of any such
                                     claim or suit.

           VI.   RATES

                 The "premium subject to audit" portion of this policy shall be adjusted
                 en the following rates:

                 ,
                                                                                                        "

                 Estimated Sales                             Rates Per $1,000      Estimated Premiums

           Prescription Drugs -
           All other Products -


                 The premium developed by these rates on audit plus the deductible flat charge
                 are subject to a policy minim~ premium of $325,624 •




.   ----
                                                                       '. ,
                                                                                                •
                     .   '
                                                                                            (3-29-74)


                 •                                                                    ."




                                        "
 ,   '
                      Case 1:19-mc-00103-MN Document 4-16 Filed 04/18/19 Page 24 of 24 PageID #: 605
                                                       PRODUCTS LIABILITY INSURANCE
~,




                                                         Deductible Endorsement

                          It is agreed that the insurance applies subject to the following additional
                          provisions:

                          1.   The Company's obligation under the Bodily Injury Li,abili ty and Property
                               Damage Coverage to pay damageD and to pay expenses incurred under the
     .   ,   ..   '   .        Supplementary Pa~cnts Provision (other than salaries of the Company's
                               employees) on behalf of the insured applies only to the amount of damages
                               and such expenses in excess of the deductible amounts stated in the
                               declarations.                                                             ,

                          2.   The deductible amounts stated in the declarations apply as follows:

                               a.
                                    •
                                  The deductible amount stated as applicable to "each claim" applies
                                  to all da~ages and expenses incurred under the Supplementary Payments
                                _ Provision (other than,salaries of the Company's employees) because
                                  or all Bodily Injury or Property Damage sustained by one person as
                                  the result of anyone occurrence;

                               b.       The total deductible amount applicable to all Bodily Injury or Property
                                        Damage to which this insurance applies and arising out of anyone type
                                        of product as defined in Section III shall not exceed the deductible
                                        amount stated in the declarations as applicable to "Aggregate per
                                        Product";

                               c. ' The total deductible amount applicable to all Bodily Injury or Property
                                    Damage to which this insurance applies and arising out of all products
                                   ,shall not exceed the deductible amount stated in the declarations as
                                    applicable to "General Aggregate".

                          J.   The terms of the policy, including those with respect to (a) the Company's
                               rights and duties with respect to the defense of suits and (b) the insured's.:,~
                               duties in the event of an occurrence apply irrespective of the application
                               or the deductible amount.
                          4.   The Compahy maf pay any part or all of the deductible amount to effect
                               settlement of any claim or suit and the named insured shall reimburse
                               the Company for such part of the deductible amount as has been paid by
                               the ·Company. Such reimbu..... sement shall be made on a monthly basiS ~

                          5. The named insured shall pay an additional premium, which shall be charged
                               to the named insured each time there is reimbursement under paragraph 4,
                               by menhs of an endorsem~nt to be issued to the policy at that time. Such
                               premium shall be calculated by applying the following factor to each
                               reimbursement made in accordance with paragraph 4:


                                         .   '




                                    •                                                          '.
                                                   "
